DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,657,376. Although the claims at issue are not identical, the claims of 16/844,812 are anticipated by the claims of U.S. Patent No. 10,657,376.






Claim #
Also Maps
Subject Matter
Patent Number 10,657,376
1
1
1
1
1
1
1
20
21,22

20

20
20

Image of room
Neural Network 
encoder-decoder sub-network with enc+dec

classifier sub-network
predict with enc, dec, img 2d keypoint maps for room types
classifier

predict room type

apredict layout b/o maps and room type
1
1
1
1
1
1
1

2
23
segmentation
3
3
24
Keypoint order assoc with room types
4
4
18
Convolutional layers
8 + 9
5

Recurrent layers
11
6

# of recurrent iterations >=2
12
7

Maps = heat maps
15
8

Extract keypoint locations from heat maps as maxima
16
9

Object recog, comb with layout
17
10

Object recog. Cuboids
18
11
11
11
11
11
11
11

Image of room
Reference of room type, reference keypoints of layout 
Create NN
Enc-dec subnetwork output 2d kpts for predicted layout, with enc +dec
Side sub-network output predict room type
Update NN b/o optimized loss function
20
20

20
20

20
20
12

Keypoint order assoc with room types
23
13

Recurrent layers
27
14

Optimized loss function b/o 1st loss of kts and 2nd loss of room type
20
15

Kpts from predicted heat map
35
16

Ref heat map b/o ref kpts, calc 1st loss b/o diff in heat maps
36
17

Wearable, outward facing sensing of image +1
19
19

classifier
19



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Learning to Predict High-Quality Edge Maps for Room Layout Estimation”) in view of Izadinia et al. (“Incorporating Scene Context and Object Layout into Appearance Modeling”).

Regarding claims 1 and 20, Zhang discloses a system comprising: 		non-transitory memory configured to store: 		an image of a room (Zhang, “network takes room images as input”, page 936, second sentence of third paragraph of II. Learn to Estimate Room Edges: A. The Proposed Network); 		and a neural network (Zhang, “deconvolutional network” is a neural network, page 936, first sentence of third paragraph of II. Learn to Estimate Room Edges: A. The Proposed Network) comprising:                                                                                              		an encoder-decoder sub-network (Zhang, The subnetwork of the network of Zhang encodes a high-quality edge map out of the features decoded from the feature extraction part, and therefore the network of Zhang can be considered to contain a part that is an encoder/decoder part or subnetwork); 					and a classifier sub-network in communication with the encoder-decoder 			sub- network (The network of Zhang is trained to be able to classify types of rooms based on training with the LSUN images and as such the Zhang network contains a part that classifies or classifier sub-network); 		a hardware processor in communication with the non-transitory memory (Zhang, “implemented with Matlab on a computer with an Intel 3.30-Ghz CPU”, page 941, last sentence of first paragraph on the left-hand column)
Comparison the hardware processor programmed to: 		access the image (“the network takes room images as input and the predicted edge maps are generated”, second sentence of the second paragraph of page 936); 		predict, using the encoder, decoder, and the image, two-dimensional (2D) keypoint maps corresponding to room types (The network of Zhang encodes an edge map wherein the corner points are key 2D points out of the features decoded from the feature extracted from the two-dimension (2D) image as discussed in section IV. Experimental Results. The two dimensional image and the edge map created correspond to different room types with different layouts as shown in Fig. 2 with the room type and room layout interrelated).					determine, using the encoder, the classifier sub-network, and the image, a predicted room type from the room types (The network of Zhang classifies the predicted  room type of layout from the different room types of layouts as discussed in the first paragraph of on page 93 by using a best fit method. Figure 2 shows the different types of layouts. The room type and the room layout are interrelated.).		determine a predicted layout of the room in the image based at least in part on the 2D keypoint map (Zhang, Using the 2D keypoint edge map, the network of Zhang determines a predicted layout of the room in the image as discussed in section B. “Ranking Candidate Layouts”.

Zhang does not disclose explicitly disclose determine a room type from the different room types and determine a predicted layout of the room in the image based at least in part on the predicted room type.

		Izadinia discloses determine a room type from the different room types (Izadinia, See Fig. 2, “Abbey”, “Bedroom”, “Conference room”, “Dining room”, “Kitchen”; The system of Izadinia determines the room type along with other room information jointly with each piece of room information aiding in more accurately predicting/determining the other room information because they are interrelated as discussed in the first sentence of the second paragraph of page 2) and determine a predicted layout of the room in the image based at least in part on the predicted room type (Izadinia, Knowing the room type aids the system of Izadinia in more accurately predicting the layout of the room. This is discussed in the first sentence of the abstract and the last paragraph in the left hand column of page 1 and elsewhere).		It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Zhang to include wherein determine a room type from the different room types and determine a predicted layout of the room in the image based at least in part on the predicted room type as taught by Izadinia. The suggestion/motivation for doing so would have been that room type and room layout are interrelated and knowing the room type aids in more accurately predicting room layout (“ a scene category (room type) imposes tight distributions over the kind of objects that might appear in the scene, the appearance of those objects and their layout”- abstract of Izadinia). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Izadinia with Zhang.
 
Regarding claim 2, the combination of Zhang and Izadinia discloses the system of claim 1, wherein each room type in the room types comprises a semantic segmentation for regions in the room type, the semantic segmentation comprising an identification as a floor, a ceiling, or a wall (Zhang, Section III Box Layout Estimation, semantic labels given to floor, left wall, middle wall, right wall, and ceiling).

Regarding claim 3. the combination of Zhang and Izadinia discloses the system of claim 1, wherein a first keypoint order is associated with a first room type of the room types and a second keypoint order is associated with a second room type of the room types, wherein the first keypoint order and the second keypoint order are different (Zhang, A. Candidate Layout Generation, The keypoints are ordered as vertical, farther horizontal and closer horizontal points and this is used in determining the room type).

Regarding claim 4, the combination of Zhang and Izadinia discloses the system of claim 1, wherein the encoder comprises a plurality of convolutional layers and a plurality of pooling layers, or the decoder comprises a plurality of convolutional layers and a plurality of upsampling layers (Zhang, there are a plurality of convolutional layers as discussed in A. The Proposed Network on page 936 right hand column and there are upsampling layers as discussed in “A. Performance for Predicting Room Edges” on page 939 left hand column).

Regarding claim 9. the combination of Zhang and Izadinia discloses the system of claim 1, wherein the hardware processor is programmed to: access object information from an object recognizer that analyzes the image; and combine the object information with the predicted layout of the room (Zhang, uses indoor objects as discussed in the second paragraph of C. Evaluation of Room Layout Estimation).

Regarding claim 10. the combination of Zhang and Izadinia discloses the system of claim 9, wherein the object recognizer is configured to detect cuboids in the image (Zhang, “cuboidal boxes”, III Box Layout Estimation).

Regarding claim 21, the combination of Zhang and Izadinia discloses the method of claim 20, wherein predicting 2D keypoint maps is also based at least in part on a neural network (Zhang, “deconvolutional network” is a neural network, page 936, first sentence of third paragraph of II. Learn to Estimate Room Edges: A. The Proposed Network. The network of Zhang encodes an edge map wherein the corner points are key 2D points out of the features decoded from the feature extracted from the two-dimension (2D) image as discussed in section IV. Experimental Results. The two dimensional image and the edge map created correspond to different room types with different layouts as shown in Fig. 2 with the room type and room layout interrelated).			

Regarding claim 22, the combination of Zhang and Izadinia discloses the method of claim 21, wherein determining a predicted room type is also based at least in part on a neural network (Zhang, “deconvolutional network” is a neural network, page 936, first sentence of third paragraph of II. Learn to Estimate Room Edges: A. The Proposed Network. The network of Zhang encodes an edge map wherein the corner points are key 2D points out of the features decoded from the feature extracted from the two-dimension (2D) image as discussed in section IV. Experimental Results. The two dimensional image and the edge map created correspond to different room types with different layouts as shown in Fig. 2 with the room type and room layout interrelated).	

Regarding claim 23, the combination of Zhang and Izadinia discloses the method of claim 20, wherein each room type in the room types comprises a semantic segmentation for regions in the room type, the semantic segmentation comprising an identification as a floor, a ceiling, or a wall (Zhang, Section III Box Layout Estimation, semantic labels given to floor, left wall, middle wall, right wall, and ceiling).

Regarding claim 24, the combination of Zhang and Izadinia discloses the method of claim 20, wherein a first keypoint order is associated with a first room type of the room types and a second keypoint order is associated with a second room type of the room types, wherein the first keypoint order and the second keypoint order are different (Zhang, A. Candidate Layout Generation, The keypoints are ordered as vertical, farther horizontal and closer horizontal points and this is used in determining the room type).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Learning to Predict High-Quality Edge Maps for Room Layout Estimation”) in view of Izadinia et al. (“Incorporating Scene Context and Object Layout into Appearance Modeling”), further in view of 2016/0189027 (hereinafter ‘Google ‘027’).

Regarding claim 5. the combination of Zhang and Izadinia discloses the system of claim 1, but does not disclose wherein the encoder-decoder sub-network comprises a plurality of recurrent layers.
 Google ‘027 discloses wherein the encoder-decoder sub-network comprises a plurality of recurrent layers (Google ‘027, para [0041] - "the neural network includes one or more recurrent layers"). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Zhang and Izadinia to include wherein the encoder-decoder sub-network comprises a plurality of recurrent layers as taught by Google ‘027. The suggestion/motivation for doing so would have been that recurrent layers improve the efficiency of a network. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Google ‘027 with Zhang and Izadinia.
 
Regarding claim 6. the combination of Zhang and Izadinia and Google ‘027 discloses the system of claim 5, wherein a number of recurrent iterations of the plurality of recurrent layers is at least two (Google ‘027, paragraph 33 and 41).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Learning to Predict High-Quality Edge Maps for Room Layout Estimation”) in view of Izadinia et al. (“Incorporating Scene Context and Object Layout into Appearance Modeling”), further in view of Bradski et al.(2016/0026253 A1).

Regarding claim 7. the combination of Zhang and Izadinia discloses the system of claim 1, but does not disclose wherein the predicted two-dimensional (2D) keypoint maps comprise heat maps.

Bradski discloses wherein the predicted two-dimensional (2D) keypoint maps comprise heat maps (Bradski, paragraph 1002 to 1004).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of the combination of Zhang and Izadinia to include wherein the predicted two-dimensional (2D) keypoint maps comprise heat maps as taught by Bradski. The suggestion/motivation for doing so would have been that heat maps are routinely utilized to better visualize the volume and direct viewers towards areas that are most important. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Bradski with Zhang and Izadinia.
 
Regarding claim 8. the combination of Zhang and Izadinia discloses the system of claim 7, but does not disclose wherein the hardware processor is programmed to extract keypoint locations from the heat maps as maxima of the heat map (Bradski, paragraph 577-582).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Learning to Predict High-Quality Edge Maps for Room Layout Estimation”) in view of Izadinia et al. (“Incorporating Scene Context and Object Layout into Appearance Modeling”).

Regarding claim 11, Zhang discloses a system comprising: non-transitory memory configured to store parameters for the neural network; and a hardware processor in communication with the non-transitory memory, the hardware processor programmed to: receive an image (Zhang, “network takes room images as input”, page 936, second sentence of third paragraph of II. Learn to Estimate Room Edges: A. The Proposed Network), wherein the image is associated with: a reference room type from a plurality of room types (Zhang discusses in the first paragraph on page 937 (“B. Training”) wherein the image is associated with a reference room type like bedroom or dining room from a plurality of room types), and reference keypoints associated with a reference room layout (Fig. 3 shows the reference keypoints associated with the reference room layout); generate a neural network (Zhang discusses training or generating a deconvolution network which is a neural network in the first sentence of the first paragraph under the section A. The Proposed Network on page 936) comprising: an encoder-decoder sub-network configured to output two-dimensional (2D) keypoints associated with a predicted room layout, wherein the encoder-decoder sub-network comprises an encoder and a decoder (Zhang, The subnetwork of the network of Zhang encodes a high-quality edge map out of the features decoded from the feature extraction part as discussed in  second paragraph of page 936, and therefore the network of Zhang can be considered to contain a part that is an encoder/decoder part or subnetwork, Fig. 3 shows the 2D keypoints that are outputted associated with a predicted room layout. As discussed in the second paragraph on page 938, the layout is hypothesized or predicted using the 2D points), and a side sub-network in communication with the encoder-decoder network configured to output a predicted room type from the plurality of room types (The network of Zhang classifies using a classifier sub-network the predicted room type of layout from the different room types of layouts as discussed in the first paragraph on page 93 by using a best fit method. Figure 2 shows the different types of layouts). 

Zhang does not disclose updating the parameters for the neural network based at least in part on an optimized loss function.

Izadinia discloses updating the parameters for the neural network based at least in part on an optimized loss function (Izadinia, the last two paragraphs on the left hand side of page 234 discuss using the Hamming loss function to optimize the parameters).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Zhang to include wherein updating the parameters for the neural network based at least in part on an optimized loss function as taught by Izadinia. The suggestion/motivation for doing so would have been that utilizing an optimized loss function improves the efficiency of the neural network. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Izadinia with Zhang.
 
Regarding claim 12, the combination of Zhang and Izadinia discloses the system of claim 11, wherein a first keypoint order is associated with a first room type of the plurality of room types and a second keypoint order is associated with a second room type of the plurality of room types, wherein the first keypoint order and the second keypoint order are different  (Zhang, A. Candidate Layout Generation, The keypoints are ordered as vertical, farther horizontal and closer horizontal points and this is used in determining the room type).

Regarding claim 14, the combination of Zhang and Izadinia discloses the system of claim 11, wherein the optimized loss function is based at least in part on a first loss for the 2D keypoints and a second loss for the predicted room type (Izadinia, the last two paragraphs on the left hand side of page 234).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Learning to Predict High-Quality Edge Maps for Room Layout Estimation”) in view of Izadinia et al. (“Incorporating Scene Context and Object Layout into Appearance Modeling”), further in view of 2016/0189027 (hereinafter ‘Google ‘027’).


Regarding claim 13, the combination of Zhang and Izadinia discloses the system of claim 11, but does not disclose wherein the encoder and the decoder comprise a plurality of recurrent layers.

Google ‘027 discloses wherein the encoder and the decoder comprise a plurality of recurrent layers (Google ‘027, para [0041] - "the neural network includes one or more recurrent layers"). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Zhang and Izadinia to include wherein the encoder and the decoder comprise a plurality of recurrent layers as taught by Google ‘027. The suggestion/motivation for doing so would have been that recurrent layers improve the efficiency of a network. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Google ‘027 with Zhang and Izadinia.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Learning to Predict High-Quality Edge Maps for Room Layout Estimation”) in view of Izadinia et al. (“Incorporating Scene Context and Object Layout into Appearance Modeling”), further in view of Bradski et al.(2016/0026253 A1).


Regarding claim 15, the combination of Zhang and Izadinia discloses the system of claim 11, wherein the 2D keypoints are extracted from a predicted heat map.

Bradski discloses wherein the 2D keypoints are extracted from a predicted heat map (Bradski, paragraph 1002 to 1004).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of the combination of Zhang and Izadinia to include wherein the predicted two-dimensional (2D) keypoint maps comprise heat maps as taught by Bradski. The suggestion/motivation for doing so would have been that heat maps are routinely utilized to better visualize the volume and direct viewers towards areas that are most important. Therefore, it would have been obvious before the effective filing date of the aclaimed invention to one of ordinary skill in the art to have combined Bradski with Zhang and Izadinia.

Regarding claim 16, the combination of Zhang, Izadinia and Bradski discloses the system of claim 15, wherein hardware processor is programmed to: calculate a reference heat map associated with the reference keypoints (Bradski, paragraph 1003); and calculate the first loss for the 2D keypoints based on a difference between the predicted heat map and the reference heat map (Bradski, paragraph 1004).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“Learning to Predict High-Quality Edge Maps for Room Layout Estimation”) in view of Izadinia et al. (“Incorporating Scene Context and Object Layout into Appearance Modeling”), further in view of Bradski et al.(2016/0026253 A1).

Regarding claim 17, Zhang discloses a system comprising: non-transitory memory configured to store the image; and a hardware processor in communication with the non-transitory memory, the processor programmed to: access the image (Zhang, “network takes room images as input”, page 936, second sentence of third paragraph of II. Learn to Estimate Room Edges: A. The Proposed Network); and analyze the image to determine a predicted layout of a room in the image (As shown in Fig. 3 and discussed in the first paragraph section 3 Box Layout Estimation, the image is analyzed and the vanish points are determined which will allow for a prediction of the layout of the room) wherein to analyze the image, the processor is programmed to: use a neural network (Zhang discusses training or generating a deconvolution network which is a neural network in the first sentence of the first paragraph under the section A. The Proposed Network on page 936)  to determine two-dimensional (2D) keypoints associated with a room type associated with the image, wherein the neural network comprises: an encoder-decoder sub-network configured to output the 2D keypoints (Zhang, The subnetwork of the network of Zhang encodes a high-quality edge map out of the features decoded from the feature extraction part as discussed in  second paragraph of page 936, and therefore the network of Zhang can be considered to contain a part that is an encoder/decoder part or subnetwork, Fig. 3 shows the 2D keypoints that are outputted associated with a predicted room layout. As discussed in the second paragraph on page 938, the layout is hypothesized or predicted using the 2D points), and a side sub-network in communication with the encoder- decoder sub-network configured to output the room type (The network of Zhang classifies using a classifier sub-network the predicted room type of layout from the different room types of layouts as discussed in the first paragraph on page 93 by using a best fit method. Figure 2 shows the different types of layouts); and provide the room layout based at least partly on the 2D keypoints (Zhang, Using the 2D keypoint edge map, the network of Zhang determines a predicted layout of the room in the image as discussed in section B. “Ranking Candidate Layouts”.

Zhang does not disclose explicitly output a room type and provide the room layout based at least partly on the room type.

		Izadinia discloses determining a room type (Izadinia, See Fig. 2, “Abbey”, “Bedroom”, “Conference room”, “Dining room”, “Kitchen”; The system of Izadinia determines the room type along with other room information jointly with each piece of room information aiding in more accurately predicting/determining the other room information because they are interrelated as discussed in the first sentence of the second paragraph of page 2) and provide the room layout based at least partly on the room type (Izadinia, Knowing the room type aids the system of Izadinia in more accurately predicting the layout of the room. This is discussed in the first sentence of the abstract and the last paragraph in the left hand column of page 1 and elsewhere).		It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Zhang to include wherein determine a room type and provide the room layout based at least partly on the room type as taught by Izadinia. The suggestion/motivation for doing so would have been that room type and room layout are interrelated and knowing the room type aids in more accurately predicting room layout (“ a scene category (room type) imposes tight distributions over the kind of objects that might appear in the scene, the appearance of those objects and their layout”- abstract of Izadinia). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Izadinia with Zhang.

The combination of Zhang and Izadinia does not disclose a wearable display system, an outward-facing imaging system configured to obtain an image of an environment of the wearer of the wearable display system.

Bradski discloses a wearable display system, an outward-facing imaging system configured to obtain an image of an environment of the wearer of the wearable display system (Bradski, paragraph 24 discusses a AR wearable device).

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Zhang to include a wearable display system, an outward-facing imaging system configured to obtain an image of an environment of the wearer of the wearable display system as taught by Bradski. The suggestion/motivation for doing so would have been that a wearable display system with a room layout detection system incorporated into it allows the room layout detection system to be put to use to create more realistic artificial reality for the user of the artificial reality head wearable device. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Izadinia with Zhang.

Regarding claim 18, the combination of Zhang, Izadinia, and Bradski discloses the wearable display system of claim 17, wherein the neural network comprises a convolutional encoder-decoder network (The network of Zhang encodes an edge map wherein the corner points are key 2D points out of the features decoded from the feature extracted from the two-dimension (2D) image as discussed in section IV. Experimental Results. The two dimensional image and the edge map created correspond to different room types with different layouts as shown in Fig. 2 with the room type and room layout interrelated).			
Regarding claim 19, the combination of Zhang, Izadinia, and Bradski discloses the wearable display system of claim 17, wherein the neural network comprises a classifier configured to determine the room type (The network of Zhang classifies the predicted  room type of layout from the different room types of layouts as discussed in the first paragraph of on page 93 by using a best fit method. Figure 2 shows the different types of layouts. The room type and the room layout are interrelated).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISA M RICE/Examiner, Art Unit 2669         
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669